Citation Nr: 0402388	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  02-18 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a fracture, right 1st toe, with 2nd toe 
involvement.

2.  Entitlement to service connection for a left foot 
disorder, claimed as secondary to service-connected residuals 
of a fracture, right 1st toe, with 2nd toe involvement. 

3.  Entitlement to service connection for a left leg 
disorder, claimed as secondary to service-connected residuals 
of a fracture, right 1st toe, with 2nd toe involvement.

4.  Entitlement to service connection for a bilateral knee 
disorder, claimed as secondary to service-connected residuals 
of a fracture, right 1st toe, with 2nd toe involvement.

5.  Entitlement to service connection for a back disorder, 
claimed as secondary to service-connected residuals of a 
fracture, right 1st toe, with 2nd toe involvement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


REMAND

The veteran served on active duty from May 1943 to December 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the veteran's claims.  The veteran and 
his representative appeared before this Acting Veterans Law 
Judge via a videoconference hearing held in May 2003, a 
transcript of which has been associated with the claims file.

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

At the veteran's hearing, he stated that he had been treated 
by Dr. Serbac, who was a private practitioner he had been 
seeing for about 10 years.  He also noted treatment by 
another private physician, Dr. Green.  Subsequent to the 
hearing, the veteran signed releases for a Dr. Cox, and a Dr. 
Morrad, however no release for Dr. Serbac, or Dr. Green is of 
file.  It does not appear that any of these records have been 
requested.  It was also discussed at the hearing that records 
from the VAMC in Tulsa were to be requested.  As such this 
case must be remanded to obtain these records.

Accordingly, this case is REMANDED for the following:

1.  Ask the veteran to complete release 
forms authorizing VA to request his 
treatment records from Drs. Serbec and 
Green (releases for Drs. Cox and Morrad 
are already in the claims file).  These 
medical records should then be requested, 
and the RO should specify that actual 
treatment records, as opposed to 
summaries, are needed.  All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.  If any records are not 
obtained, inform the appellant of this 
fact, including what efforts were made to 
obtain the records.  Also inform the 
appellant what further action, if any, 
will be taken with respect to his claims 
for compensation.  Allow an appropriate 
period of time within which to respond.

2.  Obtain the veteran's medical records 
from the VA medical facility in Tulsa for 
treatment from 2000 to the present.  
Continue to request these VA records, 
either until the records are obtained or 
it is reasonably certain that the records 
do not exist or that further efforts to 
obtain the records would be futile.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility 
must provide a negative response if 
records are not available.



3.  Then, review the claims file and take 
any other actions needed to comply with 
the Veterans Claims Assistance Act (to 
include, only if warranted by the 
additional evidence, obtaining any 
necessary medical opinions as to the 
etiology of the claimed conditions).  
Thereafter, the RO should readjudicate 
the veteran's claims.  In adjudicating 
the claim for an increase, please 
consider the representative's request for 
an extraschedular rating.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  .


	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




